DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pandian (U.S Pat # 9600487) in view of LeCrone (U.S Pub # 9971529).
With regards to claim 1, Pandian discloses a method for reporting database backup information, the method comprising: 
starting, by a first library instance of a first child process executing on a data source device, a monitor process, wherein the first child process comprises a first backup channel for performing a first portion of a database backup ([Col. 4 lines 19-67] each session in a multi-stream backup may be assigned a stream identifier and be added into or removed from a multi-stream backup dynamically. Each session can then monitor the session status file. A stream can consist of segments where segments contain backup entries of a directory between a starting hash value and an ending hash value. Entries in a segment location table can include a segment identifier, a parent segment identifier, a path from the root directory of the backup request to the segment directory, a segment directory LIN, a segment directory depth as related to the root directory of the backup request, a starting hash value of the segment, an ending hash value of the segment, a stream identifier associated with the segment, and a tape offset of the segment within the stream); 
wherein the second child process comprises a second backup channel for performing a second portion of the database backup ([Col. 7 lines 3-19] the first segment can be stream by the first session to a first backup storage drive among a set of backup storage drives and the second segment can be streamed by the second session to a second backup storage drive among the set of backup storage drives); 
receiving, by the monitor process, a first channel close alert corresponding to the first channel from the first child process ([Col. 5 lines 18-27] signal that the session is complete and that there are no segments for the session to process); 
receiving, by the monitor process, a second channel close alert corresponding to the second channel from the second child process ([Col. 5 lines 18-27] signal session has completed); 
making a first determination, by the monitor process, that a first plurality of backup jobs performed in the first channel were successful ([Col. 5 lines 18-27] signal that the session is complete and that there are no segments for the session to process);
making a second determination, by the monitor process, that a second plurality of backup jobs performed in the second channel were successful ([Col. 5 lines 18-27] signal that the session is complete and that there are no segments for the session to process);and 
Pandian does not disclose hwoever LeCrone discloses:
generating, by the monitor process, a flag file for the database backup comprising a parent process identifier (PID) of a parent process of the first child process ([Col. 19-20 lines 52-10] each originating host write I/O that is further partitioned into multiple smaller writes may be assigned a unique identifier (ID) used to track and uniquely identifier the originating host write I/O. The table 400 may include a first column 402 denoting the originating host write I/O ID, a second column 404 denoting the multiple smaller write I/Os created from the single host write I/O. a third column 406 denoting the status of each of the smaller write I/Os); 
associating a second child process with the monitor process by identifying the flag file using the parent PID (Fig. 7 table 400 [Col. 19-20 lines 52-10] The table 400 may include a first column 402 denoting the originating host write I/O ID, a second column 404 denoting the multiple smaller write I/Os created from the single host write I/O),
transmitting, by the monitor process and based on the first determination and the second determination, a backup success report to a backup coordinator ([Col. 20 lines 28-49] Once the I/O driver receives notice of completion of all smaller writes created for a particular originating write, then the I/O driver may return an acknowledgement to the application that the originating write has completed).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Pandian by the system of LeCrone to track child operations by their parent id.
	One of ordinary skill in the art would have been motivated to make this modification in order to partition a write operation into a plurality of write operations each writing some of the first write data to the first logical device (LeCrone [Col. 2 lines 35-40]). 
	Claims 8 and 15 correspond to claim 1 and are rejected accordingly.
Claims 2-4, 9-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pandian (U.S Pat # 9600487) in view of LeCrone (U.S Pub # 9971529) and in further view of Dubhashi (U.S Pub # 20080022281).
With regards to claim 2, Pandian further discloses:
starting, by a second library instance of a third child process executing on the data source device, a second monitor process (Pandian [17 Col. 5 lines 8-16] a session receives a message to split a segment and generate a new segment for processing by a requesting session).
Pandian does not disclose however LeCrone discloses:
making a third determination, by the second monitor process, that the flag file already exists by identifying the parent PID in the flag file (LeCrone [61 Col. 19-20 lines 52-10] identifying  the originating host identifier exists).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Pandian by the system of LeCrone to track child operations by their parent id.
	One of ordinary skill in the art would have been motivated to make this modification in order to partition a write operation into a plurality of write operations each writing some of the first write data to the first logical device (LeCrone [Col. 2 lines 35-40]). 
Dubhashi discloses:
stopping, based on the third determination, the second monitor process ([0018-0020] refuses communication request and close the endpoint. Waits for a child process request).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Pandian and LeCrone by the system of Dubhashi to assign a child process to a parent process. 
	One of ordinary skill in the art would have been motivated to make this modification in order to identify a child process to a parent process (Dubhashi [0007]).
	Claims 9 and 16 correspond to claim 2 and are rejected accordingly.
With regards to claim 3, Pandian does not disclose however Dubhashi discloses:
wherein, after the second monitor process is stopped, the third child process is associated with the monitor process ([0020] respond positively to the child request).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Pandian and LeCrone by the system of Dubhashi to assign a child process to a parent process. 
	One of ordinary skill in the art would have been motivated to make this modification in order to identify a child process to a parent process (Dubhashi [0007]).
	Claims 10 and 17 correspond to claim 3 and are rejected accordingly. 
With regards to claim 4, Pandian does not disclose however LeCrone discloses:
wherein the first child process, the second child process, and the third child process have the same parent PID (Fig. 7 #407b [Col. 19-20 lines 52-10] originating write I/O ID).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Pandian by the system of LeCrone to track child operations by their parent id.
	One of ordinary skill in the art would have been motivated to make this modification in order to partition a write operation into a plurality of write operations each writing some of the first write data to the first logical device (LeCrone [Col. 2 lines 35-40]). 
	Claim 11 and 18 correspond to claim 4 and are rejected accordingly.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pandian (U.S Pat # 9600487) in view of LeCrone (U.S Pub # 9971529) and in further view of Chu (U.S Pub # 20200042395).
With regards to claim 5, Pandian does not disclose however Chu discloses:
wherein the backup success report comprises a backup start time and a backup finish time ([0016] backup report include start time and end time).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Pandian and LeCrone by the system of Chu to track backup times of a process. 
	One of ordinary skill in the art would have been motivated to make this modification in order to collect metadata of backups of a database (Chu [0014]).
	Claims 12 and 19 correspond to claim 5 and are rejected accordingly.
Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pandian (U.S Pat # 9600487) in view of LeCrone (U.S Pub # 9971529) and in further view of Scrivner (U.S Pub # 20200242592).
With regards to claim 6, Pandian does not disclose however Scrivner discloses:
after receiving, by the monitor process, the first channel close alert corresponding to the first channel from the first child process: performing a check, using the PID of the second child process, to confirm that the second child process is still executing ([0073] parent processes can keep track of all child processes).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Pandian and LeCrone by the system of Scrivner to track backup times of a process. 
	One of ordinary skill in the art would have been motivated to make this modification in order for a parent process to identify their child process (Scrivner [0072]).
	Claims 13 and 20 correspond to claim 6 and are rejected accordingly.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pandian (U.S Pat # 9600487) in view of LeCrone (U.S Pub # 9971529) and in further view of Otani (U.S Pub # 20060047929).
With regards to claim 7, Pandian does not disclose however Otani discloses:
wherein the backup coordinator converts the backup success report into a Simple Network Management Protocol (SNMP) trap, and transmits the SNMP trap to a SNMP trap receiver ([0055] sends a message indicating the completion of processing to the backup control program by using SNMP trap).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Pandian and LeCrone by the system of Otani to send messages through a SNMP protocol. 
	One of ordinary skill in the art would have been motivated to make this modification in order to send a message through a SNMP trap (Otani [0053]).
	Claim 14 corresponds to claim 7 and is rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166